DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Oh (EP 2085009 A2) or, in the alternative, under 35 U.S.C. 103 as obvious over Oh (EP 2085009 A2) in view of Kaffenberger (US 2008/0222837).
As to claim 1, Oh discloses an autonomous cleaner, comprising:
a body having a housing (10, 201) forming at least a portion of an exterior appearance (Figs. 1 and 9), the housing comprises a first housing (10) disposed at a front of the body, and a second housing (201) positioned at a rear of the first housing (Figs. 1 and 9);
a brush unit (11) at a lower surface of the housing, configured to collect dust on a floor (paragraph 24);
a dust collecting container (40, 50) configured to store the collected dust (paragraph 23); and
a power unit (The “battery”) configured to supply power to drive the body (paragraph 48), wherein the brush unit, the dust collecting container, and the power unit are disposed in a row in a direction corresponding to a longitudinal direction (A line intersecting the brush unit, the dust collecting container, and the power unit. 201 includes a power unit and one straight line would be capable of intersecting all three elements regardless of where inside of 201 the power unit is located. Note that the 
Alternatively, a combination may be made to provide a teaching that more closely resembles the instant application for the following feature: wherein the brush unit, the dust collecting container, and the power unit are disposed in a row in a direction corresponding to a longitudinal direction of the body.
Kaffenberger discloses an autonomous cleaner, wherein a brush unit (5), a dust collecting container (6), and a power unit (11) (paragraph 22) are disposed in a row in a direction corresponding to a longitudinal direction (A direction extending from the front to the rear of the body) of the body        (Fig. 1).
It would have been obvious to have modified Oh such that the power unit is located at the rear of the second housing and extending the entire width of the rear, as taught by Kaffenberger, in order to provide a suitable location for the power unit. Said modification provides wherein the brush unit, the dust collecting container, and the power unit are disposed in a row in a direction corresponding to a longitudinal direction of the body because one line would intersect the 
As to claim 2, wherein:
the dust collecting container is disposed at a rear of the brush unit, and the power unit is disposed at a rear of the dust collecting container (Figs. 1 and 9).
As to claim 4, further comprising:
a bumper (The U-shaped portion surrounding 10) installed at a front of the first housing to surround at least a portion of the first housing (Fig. 1).
As to claim 7, further comprising:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Vander Baan (US 2008/0092325).
Oh does not disclose wherein:
a guide flow path to guide dust into the brush unit to increase an inlet force of the dust is formed at a lower surface of the first housing.
Vander Baan discloses a suction cleaner comprising a guide flow path (54) to guide dust into the brush unit to increase an inlet force of the dust is formed at a lower surface of the first housing (Figs. 1 and 2a, and paragraph 61).
It would have been obvious to have modified Oh such that a guide flow path guides dust into the brush unit to increase an inlet force of the dust is formed at a lower surface of the first housing, as taught by Vander Baan, in order to concentrate suction forces to facilitate more effective dry pickup (paragraph 61).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Tsuboi            (US 2014/0379127).
Oh includes the power unit installed at the second housing (201 includes the battery;     paragraph 48)
Oh is silent to:
a driving unit configured to drive the body and installed at the second housing; and the power unit installed at the second housing to supply a power to drive the body.

It would have been obvious to have modified Oh to include a driving unit configured to drive the body and installed at the second housing, as taught by Tsuboi, in order to provide a suitable mechanism to permit travel of the suction cleaner. 									The above modification provides the power unit supplying a power to drive the body because paragraph 48 of Oh discloses the battery supplying power to the drive portion (not illustrated), which allows the cleaner to move.
Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive.
On pages 5-7, Applicant argues that Oh does not include brush unit, the dust collecting container, and the power unit are disposed in a row in a direction corresponding to a longitudinal direction of the body, wherein the brush unit is disposed at the first housing, and the dust collecting container and the power unit are disposed at the second housing.					Oh discloses the brush unit (11; 11 is inside of first housing 10), the dust collecting container (40, 50), and the power unit (The “battery”, which is part of second housing 201; paragraph 48) are disposed in a row in a direction corresponding to a longitudinal direction (A line intersecting the brush unit, the dust collecting container, and the power unit. 201 includes a power unit and one straight line would be capable of intersecting all three elements regardless of where inside of 201 the power unit is located. Note that the “longitudinal direction” has not been defined relative to any elements are therefore it may be interpreted as any line intersecting the body; Figs. 1 and 9, and paragraph 48) of the body (Fig. 9), wherein the brush unit is disposed at the first housing (11 is inside of first housing 10; Figs. 1 and 3), and the dust collecting container and the power unit are disposed at the second housing (The dust collecting container [40,50] is inside of and contacting second housing 201, as shown in Fig. 9, and .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723